DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
A petition was filed on 6/29/2021 to withdraw this application from abandonment which was granted on 11/4/2021.  This action is a copy of the non-final rejection mailed on 11/20/2020 as the applicant never received this rejection and therefore this re-mailed action will restart the period for reply.
 In an amendment filed 11/13/2020 with an RCE, Applicant amended the claims 1, 12, and 16. Claims 2 and 13 remain cancelled.  This amendment is acknowledged.  Claims 1, 3-12, and 14-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenburg US Pat. No. 3,227,454.
Ellenburg teaches:
In Reference to Claim 16

a shaft (arrow shaft of Fig. 7-8) comprising a central axis (a central axis is drawn vertically along the center of the width defined by the shaft walls 110/112 in the perspective of Fig. 7); 
a notch in an end of the arrow, the notch arranged to receive a bowstring, the notch oriented in the second length portion (notch 134 is formed in a nocking portion at the rear end of the shaft in a second length of the shaft, Fig. 7-8); and 
a first finger recess and a second finger recess located in proximity to the notch, the first finger recess and the second finger recess comprising diverging surfaces opposed across the central axis, the first finger recess and the second finger recess oriented in the first length portion (opposing diverging finger recesses 160/162 are formed in the shaft in an area above the second length of the shaft with the notch portion where finger recess 160 is disposed on the left side of the central vertical axis and 162 is oppositely disposed on the right side of the central vertical axis); 
wherein the first length portion and the second length portion do not overlap (the first length portion of the shaft with the finger recesses 160/162 does not overlap with the length of the arrow shaft length portion with notch 134, Fig. 7-8).  
In Reference to Claim 17
The bowfishing arrow of claim 16, wherein the first finger recess and the second finger recess are formed in the arrow shaft (recesses 160/162 are integrally formed in the arrow shaft, Fig. 7-8).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horton US Pat. No. 5,335,439 in view of Coalson et al. US Pat. No. 9,970,729.
In Reference to Claim 1
Horton teaches:
A bowfishing arrow (fishing arrow 13, Fig. 1-2) comprising: 
a shaft (30); 
a magnetically attractive material attached to the shaft (shaft 30 and collars 33/34 may be formed of a potentially magnetically attractive material, such as steel or other metals, Col. 3 lines 10-30); and 
a slider engaged with the shaft and moveable along a length of the shaft (movable slider 27) between a first position (Fig. 1, slider 27 engages the forward stop collar 33 in a first launching position) and a second position (slider 27 moves rearward when fired adjacent the rear stop collar 34, Fig. 2), the slider surrounding the shaft (slider 27 surrounds shaft 30), the slider comprising a force between the slider and the forward stop collar biasing the slider to the first position (during firing, a force retains the slider in the first position engaging the forward stop collar 33, Fig. 1, Col. 3 lines 1-3), a line attached to the slider (attached line 26, Fig. 1-2). 
Horton fails to teach:
The shaft itself specifically including a specific magnetically attractive material interactive with the slider comprising a magnet wherein a magnetic force between the magnet and the magnetically attractive material biasing the slider to the first position.
Further, Coalson teaches:
A bowfishing arrow (bowfishing arrow 26, Fig. 2-23) comprising: 
a shaft (21) comprising a magnetically attractive material (arrow head 11 is generally formed of metal and would be magnetically attractive, and an insert formed of magnetically attractive material 88 is attached to the shaft via slider 34); and 
a slider engaged with the shaft and moveable along a length of the shaft, the slider surrounding the shaft, the slider comprising a magnet (slider 34 surrounds the shaft and is movable along the shaft between the head 15 and the stop 17 and has a magnetic interactive insert 88 to interact with the arrow rest magnets 130 to hold the slider near the arrowhead prior to firing the arrow and allow the slider to move rearward toward a nock when fired, Fig. 2-23), a line attached to the slider (line 16 attaches to slider 34, Fig. 4/12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included a specific magnet in the slider and magnetic material in the forward stop of the shaft in order to allow the arrow to releasably hold the slider in place at the front of the arrow prior to use or during firing and to allow the arrow to be held more securely during transport before firing (by ensuring less movement of the slider) as taught by Coalson (Col. 5 lines 33-40, Col. 7 lines 7-15).
In Reference to Claim 3 
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 1, the slider comprising a first aperture, a second aperture and a third aperture, the line extending through the first aperture, the second aperture and the third aperture (slider 34 with at least three apertures 90 for receiving end 92 of line 16, Fig. 4-8 or 114 with 156/158/160/162, Fig. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included multiple apertures in the slider in order to make the slider more efficient and to more securely hold the line on the slider as taught by Coalson (Col. 5 lines 54-57, Col. 8 lines 34-43).
In Reference to Claim 4
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 1, the slider comprising a body portion and a plurality of raised flanges, each raised flange extending radially outward from the body portion (Coalson: slider 34 has a main body 80 with raised flanges 84 extending radially, Fig. 5/8-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included the slider body with raised flanges in order to make the slider more efficient and to more securely hold the line on the slider as taught by Coalson (Col. 5 lines 48-57).
In Reference to Claim 5
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 4, the plurality of raised flanges comprising a first flange and a second flange, the first flange comprising a tip and a declining surface oriented at an angle to the shaft (Coalson: four flanges 84, each has a tip with a high point near the middle and a declining surface therefrom, Fig. 5-10).  
In Reference to Claim 6
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 5, the second flange comprising a tip and a declining surface oriented at an angle to the shaft, the first flange and second flange defining a cavity adjacent to the slider body portion (Coalson: four flanges 84, each has a tip with a high point near the middle and a declining surface therefrom, Fig. 5-10, where a cavity/recess is formed between the flanges).  
In Reference to Claim 7
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 1, comprising an arrowhead attached to the shaft, the arrowhead comprising the magnetically attractive material (Horton: metal barbed spearhead end 34.  Coalson: arrowhead 15, generally formed of metal as described above).  
In Reference to Claim 8
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 1, the magnet comprising a ring (Coalson: insert portion 88 of Coalson is ring shaped for magnetic interaction as modified above).  
In Reference to Claim 9
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 8, the ring surrounding the shaft (Coalson: insert portion 88 of Coalson surrounds the shaft and is ring shaped for magnetic interaction in the ring collar of Horton).  
In Reference to Claim 10
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 1, comprising a nock attached to the shaft, the nock comprising a stop arranged to contact the slider (Horton: rear end has a stop collar near where a nock is generally located. Coalson: nock end includes a stop 17, Fig. 3/11/13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included the slider rear stop collar near a nock on the arrow in order to allow the arrow to be launched by a bow having a bowstring as taught by Coalson (Col. 2 lines 30-50) and as different launching means for bowfishing arrows such as slingshots, crossbows, bows are known and used in the art as taught by Coalson (Col. 1 lines 23-35).
In Reference to Claim 11
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 1, comprising a nock attached to the shaft, the nock comprising a notch, a first finger recess and a second finger recess located in proximity to the notch, the first finger recess and the second finger recess comprising opposed diverging surfaces (Coalson: nock 45 at the rear end of the shaft includes a wider round initial end followed by recesses/slightly recessed portions (unlabeled) at the top and bottom surfaces toward the rear end with lines drawn to show the slight recess shape for an archer’s fingers to be placed therein, Fig. 11/13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included the slider rear stop collar near a nock with finger engaging surfaces on the arrow in order to allow the arrow to be launched by a bow and more easily held at the end by a user having a bowstring as taught by Coalson (Col. 2 lines 30-50) and as different launching means for bowfishing arrows such as slingshots, crossbows, bows are known and used in the art as taught by Coalson (Col. 1 lines 23-35).
In Reference to Claim 12
Horton teaches:
A bowfishing arrow (fishing arrow 13, Fig. 1-2) comprising: 
a shaft comprising a magnetically attractive material (shaft 30 and collars 33/34 may be formed of a potentially magnetically attractive material, such as steel or other metals, Col. 3 lines 10-30); and 
a slider engaged with the shaft and moveable along a length of the shaft (movable slider 27) between a first position (Fig. 1, slider 27 engages the forward stop collar 33 in a first launching position) and a second position (slider 27 moves rearward when fired adjacent the rear stop collar 34, Fig. 2), the slider surrounding the shaft (slider 27 surrounds shaft 30), the slider comprising a force between the slider and the forward stop collar biasing the slider to the first position (during firing, a force retains the slider in the first position engaging the forward stop collar 33, Fig. 1, Col. 3 lines 1-3), a line attached to the slider (attached line 26, Fig. 1-2). 
Horton fails to teach:
The shaft itself specifically including a specific magnetically attractive material interactive with the slider comprising a magnet wherein a magnetic force between the magnet and the magnetically attractive material biasing the slider to the first position.
Further, Coalson teaches:
A bowfishing arrow (bowfishing arrow 26, Fig. 2-23) comprising: 
a shaft (21) comprising a magnetically attractive material (arrow head 11 is generally formed of metal and would be magnetically attractive, and an insert formed of magnetically attractive material 88 is attached to the shaft via slider 34); and 
a slider engaged with the shaft and moveable along a length of the shaft, the slider surrounding the shaft, the slider comprising a magnet (slider 34 surrounds the shaft and is movable along the shaft between the head 15 and the stop 17 and has a magnetic interactive insert 88 to interact with the arrow rest magnets 130 to hold the slider near the arrowhead prior to firing the arrow and allow the slider to move rearward toward a nock when fired, Fig. 2-23), a line attached to the slider (line 16 attaches to slider 34, Fig. 4/12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included a specific magnet in the slider and magnetic material in the forward stop of the shaft in order to allow the arrow to releasably hold the slider in place at the front of the arrow prior to use or during firing and to allow the arrow to be held more securely during transport before firing (by ensuring less movement of the slider) as taught by Coalson (Col. 5 lines 33-40, Col. 7 lines 7-15).
In Reference to Claim 14
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 12, the shaft comprising an arrowhead, the arrowhead comprising the magnetically attractive material (Horton: metal barbed spearhead end 34.  Coalson: arrowhead 15, generally formed of metal as described above).  
In Reference to Claim 15
Horton as modified by Coalson teaches:
The bowfishing arrow of claim 12, comprising a nock attached to the shaft, the nock comprising a notch, a first finger recess and a second finger recess located in proximity to the notch, the first finger recess and the second finger recess comprising opposed diverging surfaces (Coalson: nock 45 at the rear end of the shaft includes a wider round initial end followed by recesses/slightly recessed portions (unlabeled) at the top and bottom surfaces toward the rear end with lines drawn to show the slight recess shape for an archer’s fingers to be placed therein, Fig. 11/13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horton to have further included the slider rear stop collar near a nock with finger engaging surfaces on the arrow in order to allow the arrow to be launched by a bow and more easily held at the end by a user having a bowstring as taught by Coalson (Col. 2 lines 30-50) and as different launching means for bowfishing arrows such as slingshots, crossbows, bows are known and used in the art as taught by Coalson (Col. 1 lines 23-35).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg as applied to claim 16 above and further in view of Sullivan US Pat. No. 10,401,133.
In Reference to Claim 18
Ellenburg teaches:
The bowfishing arrow of claim 16, comprising a nock attached to the shaft, the nock comprising the first finger recess and the second finger recess (the finger recess and notch portions reside at the rear end of the arrow generally referred to as the nock, where the nock is integrally formed or attached to the shaft).  
Further, Sullivan teaches:
An arrow shaft having a nock end with finger recesses, the nock end attachable to the arrow shaft (arrow 10 with shaft 20 and rear end with finger recessed portion 16 with rear nock 14), the nock including an attachable slider stop (26).
Further, though Ellenburg teaches the nock end being integrally formed with the nock, it would have been obvious to one having ordinary skill in the art to have formed the nock end separately in order to allow different nocks to be attached and removable nocks are well-known and commonly used in the art and to allow the stop and nock to securely attach a fishing line without compromising the strength of the arrow and be formed of stronger materials as taught by Sullivan (Col. 2 lines 50-59) and further as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
In Reference to Claim 19
Ellenburg as modified by Sullivan teaches:
The bowfishing arrow of claim 18, the arrow comprising a slider, the nock comprising a slider stop (Ellenburg: the arrow includes a sliding loop portion 52 of line 20 which is movable along the center of the arrow shaft, where the shaft includes a stop at the nock end at joined limit portion 120.  Sullivan also teaches a slider stop at the attached nock (26)).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg as applied to claim 16 above and further in view of Fyksen, Jr. et al. US Pat. No. 9,903,682.
In Reference to Claim 20
Ellenburg teaches:
The bowfishing arrow of claim 16, comprising a slider engaged with the shaft and moveable along a length of the shaft (the arrow includes a sliding loop portion 52 of line 20 which is movable along the center of the arrow shaft, where the shaft includes a stop at the nock end at joined limit portion 120).    
Ellenburg fails to teach:
The slider comprising a magnet.
Further, Fyksen teaches:
A bowfishing arrow (arrow 16, Fig. 14/18, Col. 1 lines 5-15) comprising: 
a shaft (arrow 16 has a shaft); 
a magnetically attractive material attached to the shaft (the arrow head may include magnetically attractive material (metal) and other portions of the arrow may include magnetically attractive materials, such as the nock, Col. 7 lines 39-55); and 
a slider engaged with the shaft and moveable along a length of the shaft, the slider surrounding the shaft (arrow slides traditionally surround the shaft as shown in Coulson above and numerous other prior art references) the slider comprising a magnet (the arrow may include a retention mechanism such as an arrow slide, Col. 7 lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ellenburg to have further included a specific magnet in the slider and magnetic material in the shaft/head/nock in order to allow the arrow to  releasably hold the slider in place at the front of the arrow prior to use or during firing and to additionally allow the arrow to be secured to a buoyant or other arrow retention means on a bow as taught by Fyksen (Col. 7 lines 39-55) and as using a magnet and magnetic reactive material being used on an arrow and arrow slider are well-known and commonly used with arrows and arrow sliders in the art as taught by Fyksen (Col. 7 lines 39-55).  
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 5/22/2020, with respect to the rejection(s) of claim(s) 1, 3-12, 14-15 under 103 (Coalson/Fyksen) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horton and Coalson.
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive in regards to the 102/103 rejections of claims 16-20 under Ellengburg.  Applicant argues that Ellenburg fails to teach a shaft with a central axis, and the diverging surfaces being opposed across the central axis.  The rejection has been updated above to show where these features are specifically shown in the prior art as amended.  The claimed shaft does not include any details to differentiate itself from the prior art shaft.  The shaft of Ellenburg is formed along a large portion of its length by the two solid portions 110/112 which comes together to form the finger engagement area of a singular indented shaft portion along a first length 120 and into the second length separate from the first length where notch 134 is formed between 130/132, the central axis extends down the middle of the collective shaft width from the view of Fig. 7 from the tip end through the nock end.  Therefore this argument is not persuasive as the prior art teaches the claimed limitations as discussed in the updated rejection and arguments above.
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Scanlon 4,544,163 teaches finger engaging textured surfaces 30/32 in opposite sides of a reduced recessed area near the notch of the nock but not overlapping (Fig. 2) and Saunders 3,214,174 teaches recessed finger engaging portions 24 on each side of a central axis along a different length than the nock bowstring notch.  LaSee 6,517,453 teaches a similar slider member.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711